Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 4, 6, 8, 16, 18, 21, 31-32, 34-47, 49, 52, 57-58 and 62-63 
 are all the claims.
2.	Claims 3, 15 and 54-56 are canceled, Claims 1-2, 4, 6, 8, 16, 18, 21, 32, 36, 41-43 and 57-58 are amended and new Claims 62-63 are added in the Response of 4/4/2022.
3.	Claims 46-47, 49, 52, and 57-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
4.	Claims 1-2, 4, 6, 8, 16, 18, 21, 31-32, 34-45, and 62-63 are all the claims under examination.
5.	Applicants amendment to the claims raises new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 4/4/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of the following informalities is withdrawn.
a) Applicants have made a bona fide effort to rectify the deficiencies for the improper use of the term, e.g., Tween, Tris, Biacore, Octet, LTQ-Orbitrap XL, Poros R2, Amicon ultra 15, MabSelect Sure, Stericup, Nanodrop, ProteOn XPR36, Rotor-Gene 6000, Sypro Orange, CaptureSelect, Waters, which is a trade name or a mark used in commerce. 
b) Applicants have amended the table lettering and numbering in the specification for the duplicate reference to Table A cited in [0076] and Table A cited in [0244]; and the duplicate reference to Table B cited in [0097] and Table B cited in [0247].

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-45 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 1-3, 15, 21, 31-32, and 34-45 for the limitation “one or more amino acid stabilizing modifications” is withdrawn in view of the amendments of Claim 1 to recite “the one or more stabilizing amino acid modifications comprise a substitution at position 83, position 85, or at both positions” and that “the one or more stabilizing amino acid modifications...increase the melting temperature of the chimeric heterodimer compared to a corresponding wild-type chimeric heterodimer without the stabilizing amino acid modifications.”

b) The rejection of Claims 1-3, 31-32, 34-45 and 54-55 because the extent and localization of stabilizing modifications in the Vλ sequence is not defined in the independent claims is withdrawn. 
The amendments of Claim 1 to recite “the one or more stabilizing amino acid modifications comprise a substitution at position 83, position 85, or at both positions” and that “the one or more stabilizing amino acid modifications...increase the melting temperature of the chimeric heterodimer compared to a corresponding wild-type chimeric heterodimer without the stabilizing amino acid modifications” and the amendments to claim 2 to recite the one or more amino acids at the interface between the Ckappa sequence and the Vlambda sequence “selected from the group consisting of residues 80, 105, and 106” is found to overcome the rejection.

c) The rejection of Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-45 and 54-55 because the term “increase” is a relative term is withdrawn. claim 1 is amended as described above to recite in part that the “one or more stabilizing amino acid modifications...increase the melting temperature of the chimeric heterodimer compared to a corresponding wild-type chimeric heterodimer without the stabilizing amino acid modifications, as measured by DSC or DSF.”
	 
Claim Rejections - 35 USC § 103
9.	The rejection of Claims 1-2, 45 and 54-55 under 35 U.S.C. 103 as being unpatentable over Toughiri et al (MABS,vol.8,no.7,25July2016(2016-07-25),pages
1276-1285; IDS 5/25/2021) as evidenced by the specification in view of Jordan et al (Proteins, 77: 832-41 (2009) is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended generic Claim 1 to designate those amino acid residues at the Vlambda-Ckappa interface that effect the interaction to the extent the chimeric heterodimer is stabilized by an increase in its Tm.
	
10.	The rejection of Claims 31-32 and 34-44 under 35 U.S.C. 103 as being unpatentable over Ponomarenko, et al., (ACTA CRYSTALLOGRAPHICA
/D. SECTIOND, BIOLOGICAL CRYSTALLOGRAPHY, vol.341, no.3, 1 March 2014
Pages 807-719 (2014-03-01); IDS 5/25/2021) as evidenced by the specification in view of Jordan et al (Proteins, 77: 832-41 (2009) is withdrawn.
	Applicants have amended generic Claim 1 to designate those amino acid residues at the Vlambda-Ckappa interface that effect the interaction to the extent the chimeric heterodimer is stabilized by an increase in its Tm.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 
	Applicants allege claim 1 is amended as described above to recite in part that “the one or more stabilizing amino acid modifications comprise a substitution at position 83, position 85, or at both positions.” Table 4 (i.e., rows 2-10 and 14-39 falling into the scope of amended Claim 1 increase the Tm by at least 1.4°C of the application as filed demonstrates that stabilizing substitutions at one or more of positions 83 and 85 increase the melting temperature of the chimeric Fab constructs compared to chimeric constructs that do not comprise such stabilizing substitutions in the chimeric light chain.
	Response to Arguments
	As discussed during the interview of 5/9/2022, amending Claim 1 to incorporate what is only shown as the amino acid substitutions for residue/position 85 as one of T or V shown in Table 4 and which residues confer increased melting temperature could overcome the rejection. 
Where neither of dependent Claims 15 or 18 reciting the generic characteristics for the amino acid substitution of residue/position 85 is combined with Claim 1, then the scope of the amended claim is not cured to overcome the grounds for rejection. 
Where neither of dependent Claims 4 or 6 reciting the generic characteristics for the amino acid substitution of residue/position 83 is combined with Claim 1 nor even the specific amino acids in dependent Claim 8, then the scope of the amended claim 1 is not cured to overcome the grounds for rejection. 
For example, the substitution of position 83 and/or 85 with a thiol-containing amino acid (e.g., threonine or cysteine) is nowhere shown in the specification to accord the chimeric heterodimer with increased melting temperature by effecting the Vlambda-Ckappa interaction. The presence of non-naturally occurring cysteines is potentially disadvantageous because they can lead to misfolding or mis-conjugation problems.
Those data for Design IDs in Table 3 and tested for thermal stability are shown in Table 4. The specification substantiates position 83 being core for substitution with V, I or A at [0213]:
“Designs in which the amino acid at position 83 was substituted with V, I, A or L have a Tm surpassing that of even the wild-type10 lambda Fab. Hence, the E83X was determined to be a core position for substitution. Substitution with amino acid L at this position was tested experimentally in the CAT-2200 system in chimeric Fab format (data not provided) and variants containing such substitution (for example: 83L_105E_106AK, and other combos including 85T and 106I) demonstrated similar behavior in terms of thermostability improvement as the hydrophobic amino acid substitutions15 for which data is provided herein.” 

The specification substantiates position 85 for substitution with V or T conferring improved stability at [0213]:
“Introduction of an additional amino acid substitution at position 85 to obtain the 
83X_85T design resulted in a further increase in thermal stability, the extent of which seemed to be system-dependent (Figure 6A, Figure 6B, and Table 4: designs 17, 26, 32 and 37). Further 
extension of the design to 83X_85T/V_10SE or 83X_85T_105E_106I led to even further 
20 improvement in Tm, the extent of which was dependent on the system tested (Figure 6A, Figure 6B, and Table 4). Amino acid substitutions at position 85 with most conserved amino acid types in kappa light chain, namely T and V, in the context of the designs tested contributed to identical improvement in Tm.”

Those data for Design IDs 18 (E83F_D85T_T105E), 26 (E83V_D85T), 29 (E83V_D85T_T105E_V106I), 32 (E83I_D85T), 34 (E83I_D85T_T105E_V106I), 37 (E83A_D85T) and 39 (E83A_D85T_T105E_V106I) in Table 3 and tested for thermal stability in a Fab format are shown in Table 5 in two systems, CAT-2200 and H3 by DSC at [0220-0221]:
“All of the 7 selected designs were able to increase the Tm of the designed chimeric 
Mabs compared to the respective chimeric Mab”

	The chimeric antibody in a Fab format comprising the selected design sets of substituted residues with increased melting temperature by effecting the Vlambda-Ckappa interaction is substantiated by the cumulative data shown in Table 5 for Design IDs 18 (E83F_D85T_T105E), 26 (E83V_D85T), 29 (E83V_D85T_T105E_V106I), 32 (E83I_D85T), 34 (E83I_D85T_T105E_V106I), 37 (E83A_D85T) and 39 (E83A_D85T_T105E_V106I).
	As discussed in the interview of 5/9/2022, Applicants could amend generic Claim 1 to incorporate the subject matter of Claim 2 or Claim 21 with that of Claim 8 to indicate those residues shown to confer the increased interface melting temperature. In addition, it was suggested that the position for 85 be amended to state the substitution being one of A or V given the limited for that functionality of that residue for the combinations in total.
	As discussed in the interview of 5/9/2022, the inclusion of the “106AK” substitution in new Claim 61 raises new grounds for rejection set forth below.
The rejection is maintained.

New Grounds for Objection
Specification
12.	The disclosure is objected to because of the following informalities:
a) The specification contains subject matter that is otherwise not known in the art to exist as a natural or unnatural amino acid.  As discussed in the interview of 5/9/2022, the amino acid designated “106AK” cited in the specification at [0111 and 0213] requires correction or deletion. 
Table 3 also contains the same error in rows 1-8, 12 and 22 and requires correction or deletion.
Any correction will need to find original description support in the application.
Appropriate correction is required.

Claim Objections
13.	Claims 1-2, 4, 6, 8, 16, 18, 21, 31-32, 34-45, and 62-63 are objected to because of the following informalities:
a) Claims 1-2, 4, 6, 8, 16, 18, 21, 31-32, 34-45, and 62-63 recite “position X” or “residue X” interchangeably throughout the claim set with the most recent amendment using both “position” and “residue”.  For purposes of consistency, the claims should recite one or the other but not both in reference to the particular amino acid.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
14.	Claim 63 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As discussed in the interview of 5/9/2022, the residue substitution in Claim 63 for “106AK” constitutes new matter. It was agreed upon during the interview that “AK” was cited twice in the specification and in Table 3 without explanation as to its meaning nor that Applicants had given it their own new meaning. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643